                    UNITED STATES DISTRICT COURT
                 WESTERN DISTRICT OF NORTH CAROLINA
                         ASHEVILLE DIVISION
                                   No. 1:18-cv-96

BRIAN HOGAN, et al.
                                                   EXHIBIT LIST FOR
             Plaintiffs,
                                               PLAINTIFFS’ MOTION FOR
                                                 SANCTIONS BASED ON
       v.
                                             SPOLIATION OF EVIDENCE AND
                                                 EXPEDITED BRIEFING
CHEROKEE COUNTY, et al.,
                                                      SCHEDULE
             Defendants.


      NOW COME Plaintiffs, and produce this list of Exhibits that have been

submitted to the Court with Plaintiff’s motion for Sanctions based upon Spoliation

of Evidence on February 5, 2021.

   1. Declaration of David Wijewickrama

   2. Affidavit of Kelly Boone

   3. Exhibit A – Safety Assessment Obtained from Cherokee County Public

      Schools

   4. Exhibit B – Activity Log produced by Scott Lindsay in discovery

   5. Exhibit C – A spreadsheet detailing documents that should be in H.H.’s

      DSS/CPS file but were not produced to Plaintiffs.

   6. Exhibit D – Correspondence to Attorney Pat Flanagan regarding this matter,

      sent January 29, 2021.
                                       -1-

    Case 1:18-cv-00096-MR-WCM Document 88-1 Filed 02/05/21 Page 1 of 4
7. Exhibit E – Correspondence to Attorney Sean Perrin regarding this matter sent

   January 29, 2021,

8. Exhibit F – Email response from Attorney Perrin received February 2, 2021.

9. Exhibit G – Correspondence back to Attorney Perrin regarding his email, sent

   February 2, 2021.

10.Exhibit H – Email response from Attorney Perrin received February 5, 2021.

11.Exhibit I – Copy of retention schedule for Child Protective Services DSS files

   as promulgated by the North Carolina Department of Natural and Cultural

   Resources.

12.Wiggins Dep. Ex. 16 – Preservation Letter sent via email to Defendants

   Palmer and Cherokee County on December 21, 2017

13.Wiggins Dep. Ex. 17 – Media article regarding unprecedented shredding by

   Cherokee County DSS.

14.Wiggins Dep. Ex. 19 – Preservation Letter sent to Defendants Cherokee

   County, Palmer, and Attorney Perrin on January 4, 2018.

15.Wiggins Dep. Ex. 20 – Copy of preservation Order entered by the Honorable

   Tessa Sellers on March 14, 2018.

16.Shook Dep. Ex. 7 – Billing records submitted by Cherokee County regarding

   services provided to H.H.




                                      -2-

 Case 1:18-cv-00096-MR-WCM Document 88-1 Filed 02/05/21 Page 2 of 4
This the 5th day of February, 2021.

 Law Office of David A. Wijewickrama, PLLC

BY:

/s/David A. Wijewickrama                    /s/ Ronald L. Moore
David A. Wijewickrama                       Ronald L. Moore
N.C. State Bar No.: 30694                   N.C. Bar No.: 9619
95 Depot Street                             P.O. Box 18402
Waynesville, NC 28786                       Asheville, NC 28814
Phone: (828) 777-1812                       Phone: 828-452-5801
Fax: (828) 253-2717                         Fax: 828-454-1990
Attorney for Brian Hogan                    Attorney for H.H.


/s/ Melissa Jackson                         /s/ D. Brandon Christian
Melissa Jackson                             D. Brandon Christian
N.C. State Bar No.: 34013                   N.C. State Bar No.: 39579
95 Depot Street                             3344 Presson Rod
Waynesville, NC 28786                       Monroe, NC 28112
Phone: 828-452-5801                         Phone :(910) 750-2265
Attorney for Brian Hogan                    Attorney for H.H.




                                      -3-

      Case 1:18-cv-00096-MR-WCM Document 88-1 Filed 02/05/21 Page 3 of 4
                               CERTIFICATE OF SERVICE

        This is to certify that on February 5, 2021, a copy of the foregoing EXHIBIT LIST FOR
PLAINTIFFS’ MOTION FOR SANCTIONS BASED ON SPOLIATION OF EVIDENCE
AND EXPEDITED BRIEFING SCHEDULE was electronically filed with the Clerk of Court
using CM/ECF system, which will send notification to all counsel having made appearances in the
case as follows:

Virginia Wooten
Patrick Houghton Flanagan                          Sean F. Perrin
Cranfill, Sumner & Hartzog, L.L.P.                 Womble Bond Dickinson (US) LLP
2907 Providence Road                               301 South College St., Suite 3500
Suite 200                                          Charlotte, NC 28202
P.O. Box 30787                                     704 331-4992
Charlotte, NC 28230                                704 338-7814 (fax)
704-940-3419                                       sean.perrin@wbd-us.com
704-332-9994 (fax)
phf@cshlaw.com                                     Attorney for Defendants Cherokee County,
Attorney for Defendant Scott Lindsey               Cherokee County DSS, Scott Lindsey in his
in his individual capacity                         official capacity, and Cindy Palmer in her
                                                   official capacity
John L. Kubis, Jr
Teague Campbell Dennis & Gorham, LLP
22 South Pack Square, Suite 800
Asheville, NC 28801
828-254-4515
828-254-4516 (fax)
jkubis@teaguecampbell.com

Attorney for Defendant Cindy Palmer
in her individual capacity



                                           /s/ D. Brandon Christian
                                           D. Brandon Christian
                                           N.C. Bar. No. 39579
                                           3344 Presson Road
                                           Monroe, NC 28112
                                           Telephone: (910) 750-2265
                                           Email: brandon.christian@ncleag.com

                                           Attorneys for Plaintiff H.H.

                                             -4-

     Case 1:18-cv-00096-MR-WCM Document 88-1 Filed 02/05/21 Page 4 of 4
